United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-575
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2011 appellant filed a timely appeal from a December 8, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits as of December 8, 2010 for the accepted right
knee sprain.
FACTUAL HISTORY
On July 14, 2010 appellant, then a 37-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her right knee when it was struck by a
1

5 U.S.C. § 8101 et seq.

wire cage. OWCP accepted the claim for a right knee sprain. Appellant stopped working and
received compensation for wage loss.
In a report dated September 22, 2010, Dr. Eric Senat, an orthopedic surgeon, provided a
history and noted that appellant was seen for right knee pain. He indicated that she had fallen
sometime in May 2010, with x-rays on May 3, 2010 and at the time of the July 14, 2010 injury.
Dr. Senat advised that a magnetic resonance imaging (MRI) scan on September 10, 2010 found a
torn anterior medial meniscus, partial tear of the medial collateral ligament (MCL), lateral
patellar subluxation with patellofemoral chondromalacia. He requested authorization for right
knee arthroscopic surgery.
In an attending physician’s report (Form CA-20) dated
September 20, 2010, Dr. Senat diagnosed a meniscal tear with MCL sprain and checked a box
“yes” that the conditions were causally related to employment.
OWCP referred appellant for a second opinion evaluation by Dr. Robert Orlandi, an
orthopedic surgeon. In a report dated October 28, 2010, Dr. Orlandi reviewed the history of
injury and results on examination. He stated that the MRI scan was equivocal in its findings as
there was no increased T2 uptake and the size of the tear was not described. Dr. Orlandi
diagnosed a resolved right knee strain. According to him, examination of the knee examination
was normal, with no effusion or ligament instability or quadriceps atrophy. Dr. Orlandi stated,
“The McMurray maneuvers for meniscal tears are negative and tears at the anterior horn of a
meniscus are almost always associated with at least mild osteoarthritis of the knee (posterior
horn tears are traumatic).” He described the MRI scan interpretation as unacceptable and stated
that appellant could work without restrictions.
On November 1, 2010 appellant submitted an August 4, 2010 report from Dr. Vladimir
Shur, an orthopedic surgeon, who noted that she was injured at work a few weeks earlier.
Dr. Shur provided results on examination and stated that she had a work-related injury consistent
with an anterior cruciate ligament and medical meniscal tear at the very least.
By letter dated November 3, 2010, OWCP advised appellant that it proposed to terminate
her compensation for wage-loss and medical benefits. It found the weight of the medical
evidence was represented by Dr. Orlandi.
Appellant submitted additional medical evidence. In a CA-20 form report dated
October 26, 2010, Dr. Senat provided a history of injury and diagnosed a right medial meniscus
tear with MCL sprain. He checked a box “yes” that the condition was caused or aggravated by
employment. Dr. Senat provided a similar CA-20 form dated November 23, 2010.
In a treatment note dated November 11, 2010, Dr. Leonard Bleicher, a physiatrist, noted
that appellant continued to have intermittent pain in the right knee. He indicated that he had
reviewed Dr. Orlandi’s report and opined that the second opinion physician had “misrepresented
clinical information” in her chart and disregarded clinical recommendations and the presence of
right calf muscular atrophy. Dr. Bleicher stated that appellant continued to be totally disabled.
By decision dated December 8, 2010, OWCP terminated compensation for wage-loss and
medical benefits.

2

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.2
The Board has noted that in assessing medical evidence the weight of such evidence is
determined by its reliability, its probative value and its convincing quality. The factors which
enter in such an evaluation include the opportunity for and thoroughness of examination, the
accuracy and completeness of the physician’s knowledge of the facts and medical history, the
care of the analysis manifested and the medical rationale expressed is support of the physician’s
opinion.3
ANALYSIS
The accepted condition in this case was a right knee sprain. With respect to this
condition, it is OWCP’s burden of proof to terminate compensation. The second opinion
physician, Dr. Orlandi, found that the accepted sprain had resolved. He provided a complete
report with an unequivocal medical opinion on the issue. None of appellant’s attending
physicians offered a medical opinion regarding a continuing employment-related right knee
sprain or provide a diagnosis of a right knee sprain. The Board finds the weight of the evidence,
with respect to the accepted injury, rested with Dr. Orlandi. Therefore, OWCP met its burden of
proof to terminate compensation for the accepted right knee sprain.
There remains an issue as to whether appellant has established any additional conditions
causally related to the employment injury.4 In this regard the report from the second opinion
physician indicated that he was not convinced that the interpretation of a meniscal tear, as shown
by a September 10, 2010 MRI scan, was substantiated. Dr. Orlandi also indicated that an
anterior meniscal tear was more likely associated with osteoarthritis, rather than a traumatic
injury.
Dr. Orlandi provided a factual and medical background and offered a rationalized opinion
indicating that appellant did not have any additional employment-related knee conditions. On
the other hand her physicians did not provide a medical opinion with supporting rationale that
was based on a complete background. Dr. Shur did not provide a history or other background,
other than to note appellant had hurt her knee a few weeks earlier. Dr. Senat provides only a
checkmark “yes” as to causal relationship, which is of little probative value. The checking of a
box “yes” in a form report, without additional explanation or rationale, is not sufficient to establish
causal relationship.5 Dr. Bleicher stated that he disagreed with Dr. Orlandi and felt that the
2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

3

Gary R. Sieber, 46 ECAB 215 (1994).

4

It is appellant’s burden or proof to establish a particular condition is employment related. See James P. Bailey,
53 ECAB 494 (2002).
5

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

3

second opinion physician had “misrepresented clinical information.” He did not discuss the
specific diagnosed conditions he felt were causally related to the July 14, 2010 injury and
support such an opinion with medical rationale. Dr. Bleicher did not provide a factual and
medical history or explain specifically how and why he disagreed with Dr. Orlandi. Appellant
did not submit a rationalized medical opinion, based on an accurate factual and medical
background, with respect to causal relationship between a meniscal tear or other diagnosed
condition and the employment injury.
On appeal, appellant contended that there was no referral to a third physician since
Dr. Bleicher disagreed with Dr. Orlandi. To create a conflict under 5 U.S.C. § 8123(a),6 the
reports in disagreement must be of virtually equal weight and rationale.7 As noted Dr. Bleicher
did not provide a rationalized opinion based on a complete background, as to the specific
diagnosed conditions he felt were causally related to the employment injury. His treatment note
was not of virtually equal weight and rationale with Dr. Orlandi and is not sufficient to create a
conflict under 5 U.S.C. § 8123(a). Appellant also discussed a nurse assigned to her case and
suspension by the employing establishment. These issues are not before the Board with respect
to the December 8, 2010 termination of compensation decision. Appellant may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation for the
accepted right knee sprain. Appellant did not establish a meniscal tear or other injury as causally
related to the July 14, 2010 employment injury.

6

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a).
7

Richard R. LeMay, 56 ECAB 341, 346 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2010 is affirmed.
Issued: September 29, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

